United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1262
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Frank James Godino

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                            Submitted: August 16, 2017
                              Filed: August 22, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, MURPHY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Frank Godino appeals the district court’s1 order revoking his supervised release
and imposing a 10-month sentence. His counsel has moved for leave to withdraw and
has filed a brief questioning the reasonableness of Godino’s revocation sentence.

      1
        The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.
        We conclude from our review of the record that the district court did not abuse
its discretion in sentencing Godino. See United States v. Johnson, 827 F.3d 740, 744
(8th Cir. 2016) (appellate court reviews district court’s revocation sentence under
abuse-of-discretion standard); United States v. Larison, 432 F.3d 921, 922-24 (8th
Cir. 2006) (revocation sentence may be unreasonable if district court fails to consider
relevant § 3553(a) factor, gives significant weight to improper or irrelevant factor, or
commits clear error of judgment).

      The judgment is affirmed, and counsel is granted leave to withdraw.
                     ______________________________




                                          -2-